DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search, Examiner could not find a reference or series of references that could be reasonably combined that taught: a lottery transaction device comprising: a wireless transceiver; a processor; and a memory device that stores a plurality of instructions, which when executed by the processor responsive to a mobile device being in wireless communication with the wireless transceiver after a remote lottery server determines that the wireless transceiver is available, cause the processor to: receive, from the mobile device, a request to complete a purchase of a lottery game, transmit, via a network and to the remote lottery server, the request to complete the purchase of the lottery game, following the remote lottery server completing the purchase of the lottery game, receive, via the network and from the remote lottery server, data associated with a completed purchase of the lottery game, and transmit, to the mobile device, the data associated with the completed purchase of the lottery game. The closest prior art, Guziel (pub. no.  20120089468), discloses a lottery transaction device comprising: a wireless transceiver; a processor; and a memory device that stores a plurality of instructions, which when executed by the processor responsive to a mobile device being in wireless communication with the wireless transceiver receive, from the mobile device, a request to complete a purchase of a lottery game, transmit, via a network and to the remote lottery server, the request to complete the purchase of the lottery game, following the remote lottery server completing the purchase of the lottery game, receive, via the network and from the remote lottery server, data associated with a completed purchase of the lottery game, and transmit, to the mobile device, the data associated with the completed purchase of the lottery game.   Guziel however, fails to disclose a remote lottery server determines that the wireless transceiver is available. 
In addition, after a reasonable search Examiner could not find a reference or series of references that could be reasonably combined that taught: a lottery transaction device comprising: a plurality of wireless transceivers; a processor; and a memory device that stores a plurality of instructions, which when executed by the processor, cause the processor to: responsive to a first mobile device being in wireless communication with a first of the plurality of wireless transceivers: responsive to a first request to complete a purchase of a first lottery game being received from the first mobile device, transmit, to a lottery server, the request to complete the purchase of the first lottery game, and responsive to receipt, from the lottery server, of data associated with a completed purchase of the first lottery game, transmit, to the first mobile device, the data associated with the completed purchase of the first lottery game, and while the first mobile device is in wireless communication with the first of the plurality of wireless transceivers and responsive to a second, different mobile device being in wireless communication with a second, different wireless transceiver of the plurality of wireless transceivers: responsive to a second request to complete a purchase of a second, different lottery game being received from the second mobile device, transmit, to the lottery server, the request to complete the purchase of the second lottery game, and responsive to receipt, from the lottery server, of data associated with a completed purchase of the second lottery game, transmit, to the second mobile device, the data associated with the completed purchase of the second lottery game.   The closest prior art, Guziel, fails to disclose simultaneous connection of two separate mobile devices to different wireless transceivers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715